

116 S2601 IS: Helen Keller National Center Reauthorization Act of 2019
U.S. Senate
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2601IN THE SENATE OF THE UNITED STATESOctober 15, 2019Mr. Jones introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo reauthorize the Helen Keller National Center for Youths and Adults Who Are Deaf-Blind.
	
 1.Short titleThis Act may be cited as the Helen Keller National Center Reauthorization Act of 2019. 2.Helen Keller National Center reauthorizedThe first sentence of section 205(a) of the Helen Keller National Center Act (29 U.S.C. 1904(a)) is amended by striking 1999 through 2003 and inserting 2019 through 2023.